—Order, Supreme Court, New York County (Charles Ramos, J.), entered February 15, 2001, which, inter alia, granted plaintiffs cross motion to amend the caption to include Petroplast Corporation as a named defendant, unanimously affirmed, with costs.
Plaintiff was properly permitted to amend the caption to reflect the true name of the defendant originally named as “John Doe,” since that defendant was fairly apprised that it *245was the party the action was intended to affect, and since it was not prejudiced by the amendment (see, CPLR 1024; Flannery v General Motors Corp., 214 AD2d 497, affd 86 NY2d 771). By opposing plaintiff ICD’s summary judgment motion in its own name, without raising any jurisdictional objection until its present post-judgment motion, defendant Petroplast must be deemed to have submitted to the court’s jurisdiction and to have waived any objection that the court was without personal jurisdiction over it (see, Feola v Moore McCormack Lines, 173 AD2d 256).
We have considered defendants’ remaining contentions and find them unavailing. Concur — Sullivan, P. J., Ellerin, Wallach, Rubin and Buckley, JJ.